UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4059


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DWAYNE ANTHONY FRAZIER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00149-BO-1)


Submitted:   September 13, 2011           Decided:   October 24, 2011


Before AGEE, DAVIS, and KEENAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Eric J. Brignac, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dwayne Anthony Frazier pled guilty to one count of

manufacturing      child     pornography,       in    violation     of   18    U.S.C.A.

§ 2251(a),    (d)    (West     Supp.    2011),       and    was   sentenced     to     180

months’ imprisonment, $10,000 in restitution, and a life term of

supervised release.          On appeal, Frazier’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal, but

questioning       whether    the   life     term      of   supervised      release      is

substantively unreasonable.             Frazier was informed of his right

to file a pro se supplemental brief but has not done so.                               The

Government has filed a motion to dismiss the appeal based on the

appellate    waiver       provision    in   Frazier’s        plea   agreement.          We

grant the motion to dismiss in part, and deny in part.

            A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                      United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                          We review the

validity of an appellate waiver de novo, and we will uphold a

waiver of appellate rights if the waiver is valid and the issue

being   appealed     is     covered    by   the      waiver.      United      States    v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                      An appellate waiver

is valid if the defendant’s agreement to the waiver was knowing

and intelligent.          Id. at 169.       To determine whether a waiver is

knowing     and    intelligent,        we   examine        “the   totality      of     the

                                            2
circumstances,      including      the    experience           and     conduct        of   the

accused, as well as the accused’s educational background and

familiarity     with   the      terms    of       the   plea    agreement.”             United

States v. General, 278 F.3d 389, 400 (4th Cir. 2002) (internal

quotation marks omitted).           Generally, if a district court fully

questions a defendant regarding the waiver of appellate rights

during    the   Fed.     R.    Crim.     P.       11    colloquy,      and      the    record

indicates that the defendant understood the significance of the

waiver and was not denied effective assistance of counsel, the

waiver is valid.         United States v. Johnson, 410 F.3d 137, 151

(4th Cir. 2005).

            A review of the Rule 11 hearing transcript confirms

that Frazier knowingly and intelligently waived his right to

appeal.     In his plea agreement, Frazier explicitly waived the

right to challenge his sentence on appeal, reserving only the

right to appeal a sentence imposed in excess of the established

Guidelines      range,        ineffective          assistance        of        counsel,     or

prosecutorial misconduct under limited circumstances.                                  Frazier

confirmed at his Rule 11 hearing that he read and understood the

plea   agreement.        The     district          court   conducted         the      colloquy

required under Rule 11, ensuring that Frazier understood the

waiver    and   the      charges    and           potential     penalties,         and     was

competent to enter the plea.             We therefore conclude that Frazier

knowingly    and   intelligently         waived         the    right      to    appeal     his

                                              3
sentence.           Because      Frazier    challenges            only     his      sentence    on

appeal, and Frazier’s appeal falls squarely within the scope of

the waiver provision, we grant the motion to dismiss the appeal

of Frazier’s sentence.

               The waiver provision did not, however, waive Frazier’s

right    to    appeal      his    conviction.              Defense       counsel     asserts     no

errors related to Frazier’s guilty plea or conviction, but the

waiver    provision        does    not     preclude         our    Anders      review     of    the

record.        That review has disclosed no potentially meritorious

issues not covered by the waiver.                               Accordingly, we deny the

Government’s motion to dismiss as to Frazier’s conviction, and

we affirm the conviction.

               In sum, the Government’s motion to dismiss is granted

in part and denied in part, Frazier’s appeal of his sentence is

dismissed, and his conviction is affirmed.                            This court requires

that     counsel      inform      Frazier,       in        writing,       of   his    right     to

petition      the    Supreme      Court     of       the    United       States     for   further

review.        If    Frazier      requests       that       a    petition      be    filed,     but

counsel believes that such a petition would be frivolous, then

counsel       may   move    in    this     court       for       leave    to   withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Frazier.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                                 4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                      AFFIRMED IN PART;
                                                      DISMISSED IN PART




                                    5